E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Twelve Months Ended (Dollars in thousands, except per share amounts) December 31, December 31, 2007 2006 2007 2006 Revenues: Rental and other property $ 101,138 $ 88,118 $ 383,433 $ 334,770 Management and other fees from affiliates 1,428 1,504 5,090 5,030 102,566 89,622 388,523 339,800 Expenses: Property operating, excluding real estate taxes 25,977 22,457 95,849 85,811 Real estate taxes 8,608 7,475 32,575 28,587 Depreciation and amortization 29,550 20,503 100,389 78,094 Interest 22,003 17,621 80,995 72,898 Amortization of deferred financing costs 1,008 774 3,071 2,745 General and administrative 7,754 7,045 26,273 22,234 Other expenses 800 - 800 1,770 95,700 75,875 339,952 292,139 Earnings from operations 6,866 13,747 48,571 47,661 Interest and other income 2,856 1,448 10,310 6,176 Equity income (loss) co-investments 353 (319) 3,120 (1,503) Minority interests (4,512) (4,822) (19,937) (18,807) Income before discontinued operations and income tax provision 5,563 10,054 42,064 33,527 Income tax provision (400) (200) (400) (525) Income before discontinued operations 5,163 9,854 41,664 33,002 Income and gain from discontinued operations, net of minority interests 48,434 7,583 73,974 29,746 Net income 53,597 17,437 115,638 62,748 Dividends to preferred stockholders (2,310) (2,377) (9,174) (5,145) Net income available to common stockholders $ 51,287 $ 15,060 $ 106,464 $ 57,603 Net income per share - basic $ 2.04 $ 0.64 $ 4.34 $ 2.50 Net income per share - diluted $ 2.02 $ 0.63 $ 4.24 $ 2.45 See Company's 10-K and 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Twelve Months Ended Selected Line Item Detail December 31, December 31, (Dollars in thousands) 2007 2006 2007 2006 Rental and other property Rental $ 95,786 $ 83,144 $ 362,244 $ 316,022 Other property 5,352 4,974 21,189 18,748 Rental and other property $ 101,138 $ 88,118 $ 383,433 $ 334,770 Management and other fees from affiliates Property management $ 934 $ 1,118 $ 3,457 $ 3,523 Development and redevelopment fees 494 208 1,294 329 Promote interest from Fund I - 178 339 1,178 Management and other fees from affiliates $ 1,428 $ 1,504 $ 5,090 $ 5,030 General and administrative General and administrative $ 10,730 $ 9,875 $ 37,302 $ 32,138 Allocated to property operating expenses - administrative (1,537) (1,429) (5,970) (5,455) Capitalized to real estate (1,439) (1,401) (5,059) (4,449) Net general and administrative $ 7,754 $ 7,045 $ 26,273 $ 22,234 Interest and other income Interest income $ 1,290 $ 1,056 $ 3,947 $ 2,719 Lease income, net 1,566 392 6,363 1,570 Gain from sale of marketable securities - - - 1,687 Miscellaneous - - - 200 Interest and other income $ 2,856 $ 1,448 $ 10,310 $ 6,176 Equity income (loss) in co-investments Equity income (loss) in co-investments $ 353 $ (319) $ 1,074 $ (1,503) Gain on sale of co-investment activities, net - - 2,046 - Equity income (loss) in co-investments $ 353 $ (319) $ 3,120 $ (1,503) Minority interests Limited partners of Essex Portfolio, L.P. $ 464 $ 876 $ 4,060 $ 2,985 Perpetual preferred distributions 2,559 2,559 10,238 10,238 Series Z and Z-1 incentive units 198 151 793 605 Third party ownership interests 225 180 687 718 DownREIT limited partners' distributions 1,066 1,056 4,159 4,261 Minority interests $ 4,512 $ 4,822 $ 19,937 $ 18,807 See Company's 10-K and 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended Twelve Months Ended (Dollars in thousands, except share and per share amounts) December 31, December 31, 2007 2006 % Change 2007 2006 % Change Funds from operations Net income available to common stockholders $ 51,287 $ 15,060 $ 106,464 $ 57,603 Adjustments: Depreciation and amortization 29,754 21,602 102,250 83,034 Gains not included in FFO (51,905) (7,090) (66,470) (19,666) Minority interests and co-investments (1) 5,563 2,023 11,665 9,547 Funds from operations $ 34,699 $ 31,595 $ 153,909 $ 130,518 FFO per share-diluted $ 1.25 $ 1.19 4.6% $ 5.58 $ 5.01 11.2% Components of the change in FFO Non-recurring items: Fund I - promote interest - (178) (339) (1,178) Income generated from TRS activities, net of taxes and expenses - (381) (413) (837) Joint venture - promote interest and fees - - (10,068) (8,221) Net gain on sale of marketable securities - - - (717) Impairment of assets 500 - 500 800 Miscellaneous - - - (200) Funds from operations excluding non-recurring items 35,199 31,036 143,589 120,165 FFO excluding non-recurring items per share-diluted $ 1.26 $ 1.17 8.0% $ 5.20 $ 4.62 12.7% Changes in recurring items: Same-property NOI $ 3,668 $ 14,917 Non-same property NOI 4,699 19,720 Management fees from joint ventures 102 899 Interest expense and amortization of deferred financing costs (4,616) (8,423) Other items, net 310 (3,689) $ 4,163 $ 23,424 Weighted average number of shares outstanding-diluted (2) 27,838,516 26,508,994 27,596,668 26,029,774 (1) For Q4 2007, the amount includes the following adjustments: (i) minority interest related to Operating Partnership units totaling $5.0 million, and (ii) depreciation add back for co-investmentstotaling $0.6 million. (2) Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock, see S-13 for more detail. See Company's 10-K and 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) December 31, 2007 December 31, 2006 Real Estate: Land and land improvements $ 670,494 $ 560,880 Buildings and improvements 2,447,265 2,108,307 3,117,759 2,669,187 Less:accumulated depreciation (541,987) (465,015) 2,575,772 2,204,172 Real estate - held for sale, net - 41,221 Real estate under development 233,445 107,620 Investments 64,191 56,318 2,873,408 2,409,331 Cash and cash equivalents 22,483 23,610 Notes and other receivables 50,536 19,404 Other assets 33,896 33,495 Total assets $ 2,980,323 $ 2,485,840 Mortgage notes payable $ 1,262,873 $ 1,060,704 Mortgage notes payable - held for sale - 32,850 Exchangeable bonds 225,000 225,000 Lines of credit 169,818 93,000 Other liabilities 102,250 77,852 Deferred gain 2,193 2,193 Total liabilities 1,762,134 1,491,599 Minority interests 261,420 236,120 Series G cumulative convertible preferred stock, liquidation value 145,912 145,912 Stockholders' Equity: Common stock 2 2 Series F cumulative redeemable preferred stock, liquidation value 25,000 25,000 Additional paid-in-capital 877,649 686,937 Distributions in excess of accumulated earnings (82,806) (97,457) Accumulated other comprehensive (loss) income (8,988) (2,273) Total stockholders' equity 810,857 612,209 Total liabilities and stockholders' equity $ 2,980,323 $ 2,485,840 See Company's 10-K and 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - December 31, 2007 (Dollars in thousands) Percentage of Weighted Weighted Total Balance Average Average Maturity Debt Outstanding Interest Rate In Years Mortgage notes payable Fixed rate - secured 62% $ 1,029,735 6.3% 5.0 Tax exempt variable (1) 14% 233,138 4.5% 22.4 Total mortgage notes payable 76% 1,262,873 6.0% 8.2 Exchangeable bonds (2) 14% 225,000 3.6% Line of credit - secured (3) 6% 100,000 5.4% Line of credit - unsecured (4) 3% 61,000 6.2% Line of credit - unsecured (5) 1% 8,818 5.6% Total lines of credit 10% 169,818 5.4% Total debt 100% $ 1,657,691 5.7% Weighted Scheduled principal payments (excludes lines of credit) Average Interest Rate 2008 $ 116,357 6.8% 2009 24,689 7.2% 2010 154,813 8.0% 2011 166,545 6.3% 2012 32,183 5.2% Thereafter 993,286 5.1% Total $ 1,487,873 5.7% Capitalized interest for the twelve months ended December 31, 2007 was approximately $5.1 million. (1) Substianally all tax exempt variable debt is subject to interest rate protection agreements. (2) Exchangeable bonds total $225 million and mature in November 2025. This is an unsecured obligation of the operating partnership, and is fully and unconditionally guaranteed by Essex Property Trust, Inc. (3) Secured line of credit commitment is $100 million and matures in January 2009.This line is secured by eight of Essex's apartment communities. The underlying interest rate is currently the Freddie Mac Reference Rate plus .55% to .59%. (4) Unsecured line of credit commitment is $200 million and matures in March 2009. The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 0.80%. (5) Unsecured revolving line of credit commitment is $10 million and matures in March 2008. The underlying interest rate on this line is based on the bank's Prime Rate less 2.0%. See Company's 10-K and 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization - December 31, 2007 (Dollars and shares in thousands, except per share amounts) Total debt $ 1,657,691 Common stock and potentially dilutive securities Common stock outstanding 24,877 Limited partnership units (1) 2,486 Options-treasury method 150 Total common stock and potentially dilutive securities 27,513 shares Common stock price per share as of December 31, 2007 $ 97.49 Market value of common stock and potentially dilutive securities $ 2,682,242 Perpetual preferred units/stock $ 304,500 Total equity capitalization $ 2,986,742 Total market capitalization $ 4,644,433 Ratio of debt to total market capitalization 35.7% (1) Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-K and 10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended December 31, 2007 and 2006 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change Revenues: Same-property revenue $ 46,751 $ 45,732 2.2% $ 18,686 $ 16,465 13.5% $ 15,058 $ 13,598 10.7% $ 522 $ 505 3.4% $ 81,017 $ 76,300 6.2% Non-same property revenue (2) 8,080 5,605 9,684 4,674 1,724 921 633 618 20,121 11,818 Total Revenues $ 54,831 $ 51,337 $ 28,370 $ 21,139 $ 16,782 $ 14,519 $ 1,155 $ 1,123 $ 101,138 $ 88,118 Property operating expenses: Same-property operating expenses $ 14,794 $ 14,340 3.2% $ 6,379 $ 5,870 8.7% $ 5,003 $ 4,869 2.8% $ 319 $ 367 -13.1% $ 26,495 $ 25,446 4.1% Non-same property operating expenses (2) 2,588 1,510 3,516 1,731 487 258 1,499 987 8,090 4,486 Total property operating expenses $ 17,382 $ 15,850 $ 9,895 $ 7,601 $ 5,490 $ 5,127 $ 1,818 $ 1,354 $ 34,585 $ 29,932 Net operating income (NOI): Same-property NOI $ 31,957 $ 31,392 1.8% $ 12,307 $ 10,595 16.2% $ 10,055 $ 8,729 15.2% $ 203 $ 138 47.1% $ 54,522 $ 50,854 7.2% Non-same property NOI (2) Redevelopment communities 3,927 4,082 3,291 2,826 922 663 - - 8,140 7,571 Acquired communities 1,565 13 2,877 117 315 - - - 4,757 130 Other real estate assets (1) - (866) (369) (866) (369) Total non-same property NOI 5,492 4,095 6,168 2,943 1,237 663 (866) (369) 12,031 7,332 Total NOI $ 37,449 $ 35,487 $ 18,475 $ 13,538 $ 11,292 $ 9,392 $ (663) $ (231) $ 66,553 $ 58,186 Same-property operating margin 68% 69% 66% 64% 67% 64% 39% 27% 67% 67% Same-property turnover percentage 51% 50% 46% 64% 45% 59% 41% 37% 49% 54% Same-property concessions $ 259 $ 107 $ 52 $ 92 $ 51 $ 40 $ 13 $ 14 $ 375 $ 253 Average same-property concessions per turn (3) $ 189 $ 80 $ 112 $ 165 $ 98 $ 60 $ 403 $ 496 $ 157 $ 97 Net operating income percentage of total 56% 61% 27% 23% 17% 16% 0% 0% 100% 100% Loss to lease (4) $ 2,698 $ 5,302 $ 647 $ n/a $ 8,647 Loss to lease as a percentage of rental income 1.2% 4.8% 0.9% n/a 2.3% Reconciliation of apartment units at end of period Same-property apartment units 10,766 4,012 4,560 302 19,640 Consolidated Apartment Units 12,725 12,965 6,361 5,389 5,005 4,905 302 302 24,393 23,561 Joint Venture 480 480 2,101 2,101 515 515 - - 3,096 3,096 Under Development (5) 543 543 409 238 127 127 - - 1,079 908 Total apartment units at end of period 13,748 13,988 8,871 7,728 5,647 5,547 302 302 28,568 27,565 Percentage of total 48% 51% 31% 28% 20% 20% 1% 1% 100% 100% Average same-property financial occupancy 95.7% 96.3% 97.5% 94.6% 96.7% 96.1% 94.8% 88.1% 96.3% 95.9% (1) Other real estate assets consists of one community in Houston, TX, that is classified in same-property results and several other properties including consolidated commercial assets that are classified in non-same property results.Included in fourth quarter 2007 non-same property operating expenses are $1.1 million for supplemental taxes for prior periods, $0.4 million for commercial office expenses, and $0.5 million for miscellaneous expenses not charged directly to the communities, less $0.5 million for the elimination of earthquake insurance expense paid to a wholly owned captive insurance company. (2) Includes properties which subsequent to September 1, 2006 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same-property turnover percentage times the same-property apartment units. (4) Loss to lease represents the annualized difference between market rents (without considering the impact of rental concessions) and contractual rents. These numbers include the Company's pro-rata interest in unconsolidated properties. (5) Fund II owns 395 of the units under development as of December 31, 2007. See Company's 10-K and 10-Q for additional disclosures S-7 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Twelve months ended December 31, 2007 and 2006 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change Revenues: Same-property revenue $ 185,060 $ 177,336 4.4% $ 60,024 $ 54,887 9.4% $ 56,427 $ 50,852 11.0% $ 2,015 $ 1,980 1.8% $ 303,526 $ 285,055 6.5% Non-same property revenue (2) 30,030 21,593 39,710 20,737 7,652 4,869 2,515 2,516 79,907 49,715 Total Revenues $ 215,090 $ 198,929 $ 99,734 $ 75,624 $ 64,079 $ 55,721 $ 4,530 $ 4,496 $ 383,433 $ 334,770 Property operating expenses: Same-property operating expenses $ 58,356 $ 56,741 2.8% $ 19,192 $ 18,075 6.2% $ 19,740 $ 18,883 4.5% $ 1,378 $ 1,413 -2.5% $ 98,666 $ 95,112 3.7% Non-same property operating expenses (2) 9,394 6,219 15,399 7,642 2,202 1,700 2,763 3,725 29,758 19,286 Total property operating expenses $ 67,750 $ 62,960 $ 34,591 $ 25,717 $ 21,942 $ 20,583 $ 4,141 $ 5,138 $ 128,424 $ 114,398 Net operating income (NOI): Same-property NOI $ 126,704 $ 120,595 5.1% $ 40,832 $ 36,812 10.9% $ 36,687 $ 31,969 14.8% $ 637 $ 567 12.3% $ 204,860 $ 189,943 7.9% Non-same property NOI (2) Redevelopment communities 15,918 15,361 12,868 11,282 4,430 3,169 - - 33,216 29,812 Acquired communities 4,718 13 11,443 1,813 1,020 - - - 17,181 1,826 Other real estate assets (1) - (248) (1,209) (248) (1,209) Total non-same property NOI 20,636 15,374 24,311 13,095 5,450 3,169 (248) (1,209) 50,149 30,429 Total NOI $ 147,340 $ 135,969 $ 65,143 $ 49,907 $ 42,137 $ 35,138 $ 389 $ (642) $ 255,009 $ 220,372 Same-property operating margin 68% 68% 68% 67% 65% 63% 32% 29% 67% 67% Same-property turnover percentage 55% 53% 48% 56% 58% 59% 34% 46% 54% 55% Same-property concessions $ 985 $ 517 $ 173 $ 158 $ 109 $ 121 $ 57 $ 79 $ 1,323 $ 875 Average same-property concessions per turn (3) $ 169 $ 91 $ 95 $ 82 $ 41 $ 46 $ 100 $ 134 $ 122 $ 81 Average same-property financial occupancy 95.6% 96.3% 96.8% 96.7% 96.3% 96.8% 92.5% 90.6% 95.9% 96.5% (1) Included in Other real estate assets is one community in Houston, TX, that is classified in same-property results and other rental properties including commercial properties that are classified in non-same property results.Included in 2007 non-same property operating expenses are $0.5 million for supplemental taxes for prior periods, $1.3 million for commercial office expenses, and $3.1 million for miscellaneous expenses not charged directly to the communities, less $2.1 million for the elimination of earthquake insurance expense paid to a wholly owned captive insurance company. (2) Includes properties which subsequent to January 1, 2006 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same-property turnover percentage times the same-property apartment units. See Company's 10-K and 10-Q for additional disclosures S-7.1 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Quarters ended December 31, 2007, December 31, 2006 and September 30, 2007 (Dollars in thousands) Average Property Rental Rates Property Revenue Property Revenue December 31, December 31, December 31, December 31, September 30, Sequential Region Units 2007 2006 % Change 2007 2006 % Change 2007 % Change Southern California Ventura County 2,844 $ 1,392 $ 1,364 2.1% $ 11,902 $ 11,759 1.2% $ 11,929 -0.2% Los Angeles County 2,754 1,741 1,645 5.8% 14,895 14,453 3.1% 14,856 0.3% Orange County 2,037 1,534 1,490 3.0% 9,389 9,175 2.3% 9,368 0.2% San Diego County 2,616 1,068 1,039 2.8% 8,556 8,389 2.0% 8,447 1.3% Santa Barbara County 239 1,750 1,663 5.2% 1,324 1,259 5.2% 1,208 9.6% Riverside County 276 830 811 2.3% 685 697 -1.7% 673 1.8% Total same-property 10,766 1,423 1,373 3.6% 46,751 45,732 2.2% 46,481 0.6% Ventura County 160 1,317 616 13 635 -3.0% Los Angeles County 1,036 1,569 4,325 4,345 4,340 -0.3% San Diego County 655 1,365 2,697 1,247 2,634 2.4% Santa Barbara County 108 1,366 442 - 426 3.8% Non-same property 1,959 1,469 8,080 5,605 8,035 0.6% Northern California San Francisco MSA 175 1,747 1,596 9.5% 930 831 11.9% 894 4.0% Santa Clara County 1,870 1,581 1,437 10.0% 9,027 8,080 11.7% 8,904 1.4% San Mateo County 697 1,518 1,244 22.0% 3,182 2,461 29.3% 2,983 6.7% Alameda County 200 1,286 1,168 10.1% 800 707 13.2% 765 4.6% Contra Costa County 1,070 1,476 1,417 4.2% 4,747 4,386 8.2% 4,724 0.5% Total same-property 4,012 1,535 1,392 10.3% 18,686 16,465 13.5% 18,270 2.3% Santa Clara County 578 1,452 2,537 1,311 1,857 36.6% San Mateo County 71 1,626 356 203 333 6.9% Alameda County 916 1,219 3,296 3,160 3,171 3.9% Contra Costa County 650 1,586 2,966 - 1,545 92.0% Other 134 1,324 529 - 532 -0.6% Non-same property 2,349 1,396 9,684 4,674 7,438 30.2% Seattle Metro Total same-property 4,560 1,048 949 10.4% 15,058 13,598 10.7% 14,729 2.2% Non-same property 445 1,234 1,724 921 1,675 2.9% Other real estate assets 302 576 578 -0.3% 522 505 3.4% 508 2.8% Total same-property revenue 19,640 $ 1,346 $ 1,266 6.3% $ 81,017 $ 76,300 6.2% $ 79,988 1.3% Total non-same property revenue 4,753 $ 1,411 $ 19,488 $ 11,200 $ 17,148 13.6% See Company's 10-K and 10-Q for additional disclosures S-8 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Twelve months ended December 31, 2007 and 2006 (Dollars in thousands) Average Property Rental Rates Property Revenue Region Units YTD 2007 YTD 2006 % Change YTD 2007 YTD 2006 % Change Southern California Ventura County 2,844 $ 1,391 $ 1,331 4.5% $ 47,659 $ 46,250 3.0% Los Angeles County 2,754 1,694 1,592 6.4% 58,723 55,562 5.7% Orange County 2,037 1,517 1,445 5.0% 37,190 35,886 3.6% San Diego County 2,616 1,055 1,020 3.4% 33,733 32,470 3.9% Santa Barbara County 239 1,716 1,530 12.2% 5,000 4,437 12.7% Riverside County 276 820 812 1.0% 2,755 2,731 0.9% Total same-property 10,766 1,403 1,335 5.1% 185,060 177,336 4.4% Ventura County 160 1,281 2,443 13 Los Angeles County 1,036 1,537 17,386 16,719 San Diego County 655 1,337 8,920 4,861 Santa Barbara County 108 1,338 1,281 - Non-same property 1,959 1,438 30,030 21,593 Northern California San Francisco MSA 175 1,694 1,540 10.0% 3,558 3,267 8.9% Santa Clara County 1,870 1,529 1,373 11.4% 34,917 31,219 11.8% Alameda County 200 1,244 1,127 10.4% 3,039 2,783 9.2% Contra Costa County 1,070 1,454 1,377 5.6% 18,510 17,618 5.1% Total same-property 3,315 1,496 1,368 9.4% 60,024 54,887 9.4% Santa Clara County 578 1,404 7,158 5,348 San Mateo County 768 1,412 12,859 3,163 Alameda County 916 1,176 12,930 12,227 Contra Costa County 650 1,586 5,220 - Other 134 1,349 1,544 - Non-same property 3,046 1,374 39,711 20,738 Seattle Metro Total same-property 4,452 1,008 899 12.1% 56,427 50,852 11.0% Non-same property 553 1,175 7,652 4,869 Other real estate assets 302 578 577 0.2% 2,015 1,980 1.8% Total same-property revenue 18,835 $ 1,314 $ 1,225 7.3% $ 303,526 $ 285,055 6.5% Total non-same property revenue 5,558 $ 1,377 $ 77,393 $ 47,200 See Company's 10-K and 10-Q for additional disclosures S-8.1 E S S E XP R O P E R T YT R U S T, I N C. Development Pipeline - December 31, 2007 (Dollars in millions) Estimated Units Total Costs Incurred to Date Estimated Remaining Costs Estimated Total Cost Construction Start Construction Complete Initial Occupancy Stabilized Operations Development Projects Project Name Location Belmont Station Los Angeles, CA 275 $55.5 $15.6 $71.1 Jan-06 May-08 Apr-08 Dec-08 The Grand (1) Oakland, CA 238 42.0 54.2 96.2 Dec-06 Dec-08 Dec-08 May-09 Fourth Street (2) Berkeley, CA 171 13.4 56.0 69.4 Apr-08 Feb-10 Feb-10 Aug-10 Consolidated - Development Projects 684 110.9 125.8 236.7 Development Projects - Fund II Project Name Location Eastlake 2851 Seattle, WA 127 24.7 10.7 35.4 Aug-06 Apr-08 Mar-08 Jul-08 Studio 40-41 Studio City, CA 149 30.7 29.9 60.6 Jun-07 Jun-09 Mar-09 Aug-09 Cielo Chatsworth, CA 119 12.3 27.1 39.4 Jun-07 May-09 May-09 Sep-09 Fund II - Development Projects 395 67.7 67.7 135.4 Total - Development Projects 1,079 178.6 193.5 372.1 Predevelopment Projects Project Name Location Broadway Heights (3) Seattle, WA - Apr-08 Jan-10 Jan-10 Nov-10 Essex-Hollywood Hollywood, CA - Jun-08 Jun-10 Jun-10 Dec-10 Tasman Place (4) Sunnyvale, CA - Jun-08 Jun-10 Jun-10 Sep-11 Cadence Campus San Jose, CA - Jan-10 Sep-13 Jan-12 Jul-14 Main Street (3) Walnut Creek, CA - Jan-10 Jan-12 Jan-12 Jul-12 Total - Predevelopment Projects 1,658 97.1 411.3 508.4 Land Held for Future Development (5) Project Name Location City Centre Moorpark, CA 200 - - - Citiplace San Diego, CA 141 - - - Park Boulevard (6) Palo Alto, CA 27 - - - 90 Archer San Jose, CA 42 - - - View Pointe Newcastle, WA 24 - - - 434 25.5 - 25.5 Grand Total - Development Pipeline 3,171 $301.2 $604.8 $906.0 (1) Development project includes approximately 7,800 square feet of retail space. (2) Development project includes approximately 15,500 square feet of retail space. (3) The Company has entered into a joint venture development project with a third-party to develop this property.Essex will have a 50% interest in the project. (4) Property in contract to be purchased by the Company with non-refundable deposits and option payments. (5) The Company owns land in various stages of entitlement that is being held for future development. (6) The Company has entered into an option agreement to sell a land parcel to the City of Palo Alto.During the option period the Company will continue to complete the entitlement process. See Company's 10-K and 10-Q for additional disclosures S-9 E S S E XP R O P E R T YT R U S T, I N C. Redevelopment Pipeline - December 31, 2007 (Dollars in thousands) Total Estimated Estimated NOI YTD 2007 Units completed Incurred Remaining Total Redevelopment For the twelve months ended Rehab and available Region/Project Name Units To Date Cost Cost Start Date 2007 2006 Vacancy Loss for rent Approved - Redevelopment Projects (1) Woodland Commons, Bellevue, WA 236 $1,240 $10,539 $11,779 Jun-07 Foothill Commons, Bellevue, WA 360 1,298 17,506 18,804 Jun-07 Marina Cove, Santa Clara, CA 292 805 9,053 9,858 Jun-07 888 3,343 37,098 40,441 Active - Redevelopment Projects Southern California Mira Monte, Mira Mesa, CA(2) 355 5,900 160 6,060 Sep-04 $3,705 $3,271 $27 350 Avondale at Warner Center, Woodland Hills, CA 446 11,188 2,882 14,070 Oct-04 5,001 4,751 124 198 Pathways, Long Beach, CA 296 5,788 4,933 10,721 Jun-06 3,419 3,591 423 162 Highridge, Rancho Palos Verdes, CA 255 1,976 14,087 16,063 Jan-07 3,793 3,749 46 7 1,352 24,852 22,062 46,914 15,918 15,362 620 717 Northern California The Montclaire - Phase I - III, Sunnyvale, CA 390 5,688 9,418 15,106 Aug-06 4,330 3,753 266 169 Boulevard (Treetops), Fremont, CA 172 5,757 2,630 8,387 Sep-06 1,455 1,424 140 46 Bridgeport (Summerhill Commons), Newark, CA 184 3,869 717 4,586 Oct-06 2,038 1,651 8 - Wimbledon Woods, Hayward, CA (3) 560 7,195 2,155 9,350 Oct-06 5,044 4,454 8 3 1,306 22,509 14,920 37,429 12,867 11,282 422 218 Seattle Metro (4) Palisades - Phase I and II, Bellevue, WA (2) 192 6,461 490 6,951 Sep-04 1,812 1,133 9 192 Sammamish View, Bellevue, WA (3) 153 3,875 - 3,875 Dec-05 1,521 1,251 166 153 345 10,336 490 10,826 3,333 2,384 175 345 Total Active - Redevelopment Projects 3,003 57,697 37,472 95,169 32,118 29,028 1,217 1,280 Consolidated - Redevelopment Projects 3,891 61,040 74,570 135,610 32,118 29,028 1,217 1,280 Redevelopment Projects - Fund II Regency Tower - Phase I - II, Oakland, CA 178 3,727 749 4,476 Nov-05 1,551 1,101 30 96 The Renaissance, Los Angeles, CA 168 3,632 1,368 5,000 Oct-06 2,175 666 299 137 Fund II - Redevelopment Projects 346 7,359 2,117 9,476 3,726 1,767 329 233 Grand Total - Redevelopment Pipeline 4,237 $68,399 $76,687 $145,086 $35,844 $30,795 $1,546 1,513 (1) Operations at these communities were not destabilized as of Q4 2007, and therefore the communities are classified in Same-Property operations. (2) This community was restabilized during the end of first quarter of 2007, and will be included in Same-Property operations starting the second quarter of 2008. (3) This community was restabilized during the end of third quarter of 2007, and will be included in Same-Property operations starting the fourth quarter of 2008. (4) Bridle Trails, a 108-unit community in Kirkland, WA, was added back to Same-Property results in Q3 2007, and will be added to YTD Same-Property results in 2008. See Company's 10-K and 10-Q for additional disclosures S-10 E S S E XP R O P E R T YT R U S T, I N C. Investments - December 31, 2007 Essex Total Fund Property Revenue NOI (Dollars in thousands) Book Original Debt For the twelve months ended For the twelve months ended Value Cost Units Amount 2007 2006 % Change 2007 2006 % Change Joint Ventures Essex Apartment Value Fund II, L.P. (Fund II) (1) Southern California Parcwood, Corona, CA 312 $ 25,353 Renaissance, Los Angeles, CA 168 23,236 Total Southern California 480 48,589 $ 7,784 $ 5,125 51.9% $ 4,673 $ 2,943 58.8% Northern California Alderwood Park, Newark, CA 96 7,062 Carlmont Woods, Belmont, CA 195 12,913 Davey Glen, Belmont, CA 69 6,654 Enclave, San Jose, CA 637 80,606 Harbor Cove, Foster City, CA 400 34,821 Regency Tower, Oakland, CA 178 11,052 Total Northern California 1,575 153,108 26,696 22,342 19.5% 15,775 12,418 27.0% Seattle Metro Echo Ridge, Snoqualmie, WA 120 13,253 Morning Run, Monroe, WA 222 13,703 Tower @ 801, Seattle, WA 173 19,310 Total Seattle Metro 515 46,266 7,820 7,200 8.6% 4,739 4,270 11.0% Total - Operating Communities 2,570 247,963 $ 42,300 $ 34,667 22.0% $ 25,187 $ 19,631 28.3% Fund II - Development Pipeline (2) Eastlake 2851 on Lake Union, Seattle, WA 127 15,159 Studio 40-41, Studio City, CA 149 8,650 Cielo, Chatsworth, CA 119 1,071 Total - Development Communities 395 24,880 Line of credit 4,400 Total - Fund II $ 57,699 $ 513,383 2,965 $ 277,243 Capitalized costs 720 58,419 Waterstone at Fremont (formerly known as Mountain Vista) (3) 1,182 Other (4) 4,590 $ 64,191 (1) The Company has a 28.2% interest as a general partner and limited partner in Fund II, and may earn promote income if Fund II exceds cetain financial return benchmarks. (2) See S-9 for more detail about the Fund II Development Pipeline. (3) The Company recorded $0.2 milion in preferred interest payments in Q4 2007, and unpaid preferred interest of approximately $7.5 million was paid in January 2008. (4) Other investments include one development joint venture in preliminary stages located in Southern California totaling $4.1 million and a real estate technology investment. See Company's 10-K and 10-Q for additional disclosures S-11 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Co-Investments - December 31, 2007 (Dollars in thousands) The Company enters into co-investment transactions with third party developers, owners and investors of apartment communities.In accordance with GAAP, the Company consolidates certain of these co-investment transactions, resulting in minority interests corresponding to the ownership interest of the third-party developer, owner or investor. The following table summarizes the consolidated co-investment transactions for operating properties: Operations for the quarter ended Balance as of December 31, 2007 December 31, 2007 Investment in Related Minority DownREIT Operating Real Estate Debt Interest Units (1) Revenue Expenses NOI DownREITs: Anchor Village $11,433 $10,750 $2,578 117,154 $757 $296 $461 Barkley Apartments 9,244 4,883 2,369 80,302 646 233 413 Brookside Oaks 35,091 14,130 3,974 99,073 711 229 482 Capri at Sunny Hills 17,175 19,150 4,314 179,366 620 148 472 Brentwood Apartments 15,679 9,334 2,568 58,884 615 167 448 Hidden Valley (Parker Ranch) 44,192 33,303 6,089 62,647 1,324 315 1,009 Highridge Apartments 22,609 44,807 6,484 312,633 1,363 396 967 Montejo Apartments 8,984 5,812 1,596 38,038 479 154 325 Thomas Jefferson Apartments 27,248 19,859 7,067 62,873 707 225 482 Treehouse Apartments 11,845 7,825 3,299 75,700 604 198 406 Valley Park Apartments 16,324 9,913 1,275 56,633 745 181 564 Villa Angelina Apartments 21,037 13,405 3,003 57,709 997 267 730 240,861 193,171 44,616 1,201,012 9,568 2,809 6,759 Other Co-investments: Derian Office Building (2) 16,087 - - n/a 483 144 339 Hillsdale Garden Apartments (3) 115,537 - 21,662 n/a 3,182 1,289 1,893 (1) Represents the number of DownREIT units that are currently outstanding.Generally, DownREIT units can be redeemed at the holder's election for cash equal to the current price of Essex's common stock. (2) Essex has mortgage loans to the owners of this property with an aggregate principal balance in excess of the book value of the property as of December 31, 2007. (3) During the second quarter of 2007, the Company entered into a joint venture partnership with a third-party, and the Company contributed the improvements to the property for a 81.5% interest and the joint venture partner contributed the title to the land for an 18.5% interest in the partnership. See Company's 10-K and 10-Q for additional disclosures S-12 E S S E XP R O P E R T YT R U S T, I N C. Income From Discontinued Operations and Selected Financial Data - December 31, 2007 (Dollars in thousands) Income from Discontinued Operations For the three months ended December 31, 2007, the Company sold four apartment communities in the Portland metro, and during the nine months ended September 30, 2007, the Company sold condominium units at Peregrine Point, and during the three months ended March 31, 2007, the Company sold the City Heights property which was held for sale as of December 31, 2006.For the year ended December 31, 2006, the Company sold the Vista Capri East, Casa Tierra, Vista Pointe, and Emerald Palms apartment communities, as well as the Diamond Valley Recreational RV park, and condominium units at Peregrine Point. Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 $ 2007 $ 2006 Rental revenues $ 1,558 $ 4,600 9,466 19,537 Interest and other income - 20 290 41 Revenues 1,558 4,620 9,756 19,578 Property operating expenses (470) (1,754) (3,779) (7,611) Interest expense - (580) (416) (2,314) Depreciation and amortization (204) (1,099) (1,861) (4,940) Minority interests (73) (284) (129) (1,199) Expenses (747) (3,717) (6,185) (16,064) Gain on sale (1) 51,905 7,471 52,874 20,503 Gain on sale - City Heights - - 78,306 - Equity income co-investments - - - 238 Promote interest and subordination fees - - 10,290 8,221 Minority interests - OP units (4,282) (791) (6,443) (2,730) Minority interests - City Heights - - (64,624) - Net gain on sale of real estate 47,623 6,680 70,403 26,232 Income from discontinued operations $ 48,434 $ 7,583 73,974 29,746 Common Stock Equivalents Q4 2007 Actual YTD 2007 Weighted Avg. As of 12/31/07 Weighted Avg. Common Shares 25,082,481 24,876,737 24,548,003 Stock Options 149,556 149,556 234,340 Exchangeable Bonds 119,621 - 318,631 Weighted Avg. Shares Diluted - EPS 25,351,658 25,026,293 25,100,974 Vested Series Z Incentive Units 213,205 213,205 213,126 Operating Limited Partnership Units 2,273,653 2,273,472 2,282,568 Weighted Avg. Shares Diluted - FFO 27,838,516 27,512,970 27,596,668 (1) For 2007, amount includes gain on sale of the four Portland properties and Peregrine Point condominum units. The gain on sale and related minority interest recorded in Q1 2007 for City Heights is presented separately. See Company's 10-K and 10-Q for additional disclosures S-13
